EXHIBIT 10.5

BILL OF SALE

THIS BILL OF SALE (this “Instrument”) is made as of May 13, 2009, by THE
CORNWALL GROUP, INC., a Florida corporation, FORESTVILLE CORPORATION, a Florida
corporation, VANGUARD SECURITY, INC., a Florida corporation, VANGUARD SECURITY
OF BROWARD COUNTY, INC., a Florida corporation, ON GUARD SECURITY AND
INVESTIGATIONS, INC., a Florida corporation, and ARMOR SECURITY, INC., a Florida
corporation (each, a “Seller” and, collectively, “Sellers”), in favor of U.S.
SECURITY ASSOCIATES, INC., a Delaware corporation (“Buyer”).

W I T N E S S E T H :

Sellers and Buyer are parties to that certain Asset Purchase Agreement dated as
of the date hereof (the “Asset Purchase Agreement”), pursuant to which Sellers
have agreed to sell to Buyer certain of Sellers’ assets. All capitalized terms
used herein and in Attachment A shall have the meanings assigned to them in the
Asset Purchase Agreement, unless they are specifically otherwise defined herein.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Sellers, Sellers hereby agree
with and in favor of Buyer, as follows:

1. Bill of Sale and Assignment of Purchased Assets. Sellers do hereby
absolutely, unconditionally and irrevocably sell, assign, transfer and convey to
Buyer forever all of their right, title and interest, legal and equitable, of
Sellers in and to all of the assets and properties of Sellers listed on
Attachment A to this Instrument (the “Purchased Assets”); TO HAVE AND TO HOLD
all and singular the Purchased Assets for Buyer’s own use forever.
Notwithstanding anything to the contrary in this Instrument, Sellers do not
sell, assign, transfer or convey to Buyer any of the Retained Assets.

2. No Representations and Warranties or Indemnification Obligations in this
Instrument. No representations and warranties, or indemnification agreements
with respect to them, are made in this Instrument, but rather are expressly
disclaimed, it being understood and agreed that all of the rights of Buyer
vis-a-vis Sellers with respect to the Purchased Assets are governed by the Asset
Purchase Agreement.

3. Miscellaneous. This Instrument shall be binding upon Sellers and its
successors and assigns and shall inure to the benefit of Buyer and its
successors and assigns. This Instrument and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of Georgia. As used herein, when appropriate in the context and
under the circumstances, the singular shall include the plural, and the plural
shall include the singular.

[signatures appear on following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has, by its duly authorized representative,
executed this instrument as of the day and year first above written.

 

SELLERS: By:   /s/ Nicolas Chater   Name: Nicolas Chater   Title: Vice President

 

FORESTVILLE CORPORATION By:   /s/ Nicolas Chater   Name: Nicolas Chater   Title:
Vice President

 

VANGUARD SECURITY, INC. By:   /s/ Nicolas Chater   Name: Nicolas Chater   Title:
Vice President

 

VANGUARD SECURITY OF BROWARD COUNTY, INC. By:   /s/ Nicolas Chater   Name:
Nicolas Chater   Title: Vice President

 

ON GUARD SECURITY AND INVESTIGATIONS, INC. By:   /s/ Nicolas Chater   Name:
Nicolas Chater   Title: Vice President

 

ARMOR SECURITY, INC. By:   /s/ Nicolas Chater   Name: Nicolas Chater   Title:
Vice President



--------------------------------------------------------------------------------

ATTACHMENT A

“Purchased Assets” shall mean and include all of Sellers’ assets, properties and
rights of every kind and description, tangible and intangible, real, personal or
mixed, accrued and contingent, which are used in the Business and are in
existence on the date hereof, wheresoever located and whether or not carried or
reflected on the books and records of Sellers, excluding the Retained Assets.
Without limiting the generality of the foregoing, “Purchased Assets” shall, in
any event, include all of the following items owned by or leased or licensed to
a Seller:

(i) tangible personal property, including all fixtures, furniture, detex clocks,
motor vehicles, radios and communications equipment, uniforms, firearms,
computers, office and field equipment, parts, raw materials and supplies;

(ii) Intellectual Property;

(iii) all “general intangibles” (as defined in the Uniform Commercial Code); and
all choses-in-action and causes of action;

(iv) to the extent transferable, the rights and benefits of Seller to any state
tax accounts reflecting employer experience and wage taxes paid to the Closing
Date (for the avoidance of doubt, not including any deposits or refunds or other
claims);

(v) goodwill;

(vi) all telephone and fax numbers;

(vii) the names “The Cornwall Group”, “Forestville Corporation”, “Vanguard
Security of Broward County”, “Vanguard Security”, “On Guard Security and
Investigations”, “Armor Security”, and “Cornwall Holdings”;

(viii) all books and records of each Seller relating to the Business, to persons
employed in respect thereto, to the Purchased Assets and to the Assumed
Liabilities, including all purchase orders, invoices, items of payment, tax
receipts, correspondence, internal memoranda, forecasts, price lists, sales
records, personnel records, Customer lists, financial records and other written
or printed materials relating thereto;

(ix) all rights of a Seller other than with respect to any Trade Accounts
Receivable arising under or pursuant to any: (a) Customer Contracts, (b) leases,
(c) restrictive covenants obtained from any employees or former employees,
(d) maintenance, supply or servicing Contracts under which a Seller is entitled
to any services, goods or warranties and (e) purchase orders issued by a Seller
for the purchase of goods or services;

(x) to the extent assignable, Licenses of or relating to the Business or any
Persons employed therein; and



--------------------------------------------------------------------------------

(xi) all deposits, prepaid sums, fees and expenses (including rental fees,
utility charges and service charges), trust funds, retainages, escrows, monies
and assets held by Third Parties, and deferred charges.

Each capitalized term used in this Attachment has the same meaning as set forth
in the Asset Purchase Agreement.